Citation Nr: 0528968	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral ulnar 
neuropathy with nerve lesions about the elbows.

2.  Entitlement to service connection for right carpal tunnel 
syndrome.

3.  Entitlement to service connection for a cervical spine 
disorder, including multilevel degenerative disc disease with 
C7 radiculopathy and right medial nerve sensory loss.

4.  Entitlement to service connection for bilateral shoulder 
pain.  

5.  Entitlement to service connection for polymyalgia, 
rheumatica, osteopenia, osteoporosis, large joint arthritis, 
polymyalgia, and leukopenia.

6.  Entitlement to service connection for spondylosis, 
multilevel canal stenosis and disc bulging, mild lumbar spine 
scoliosis with right lower extremity neuropathy, and left 
lower extremity muscle denervation of S1 distribution.


7.  Entitlement to an increased rating for residuals of a 
left knee meniscectomy with laxity of the anterior cruciate 
ligament, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for left knee 
limitation of motion due to arthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1965.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, in June 1999 (increased rating claims) 
and July 2004 (service connection claims).  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.  


FINDINGS OF FACT

1.  Bilateral ulnar neuropathy, with nerve lesions about the 
elbows, was not manifested in service, or until years later, 
and it is not shown that any current disorder is related to 
service.

2.  Right carpal tunnel syndrome was not manifested in 
service, or until years later, and it is not shown that any 
current disorder is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral ulnar neuropathy, with nerve lesions about the 
elbows, was not incurred or aggravated inservice, and an 
upper extremity neurological disorder may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).

2.  Right carpal tunnel syndrome was not incurred or 
aggravated inservice, and an upper extremity neurological 
disorder extremities may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in October 2003 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development with 
respect to the claims of entitlement to service connection 
for ulnar neuropathy and right carpal tunnel syndrome.  
Hence, VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

A review of the service medical records reveals no complaints 
or findings pertaining to either bilateral ulnar neuropathy 
with nerve lesions about the elbows, or right carpal tunnel 
syndrome.  

The report of a May 2002 VA electromyograph testing includes 
diagnoses of moderate, right, carpal tunnel syndrome; and 
bilateral ulnar nerve lesions around the elbows.  

At an August 2002 VA peripheral nerves examination right side 
carpal tunnel syndrome, and mild bilateral ulnar nerve 
entrapment were diagnosed.  

VA outpatient treatment records, dated in March 2004 and 
February 2005, show findings of carpal tunnel syndrome.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the above-cited medical evidence, both VA and 
private, clearly shows that the veteran has both bilateral 
ulnar nerve lesions (and nerve entrapment) around the elbows, 
and right carpal tunnel syndrome.  The evidence, however, 
does not include any competent evidence or medical opinion 
evidence linking either of these two problems to his service.  
As such, neither benefit sought on appeal can be granted.  
The claims are denied.  Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral ulnar neuropathy, with nerve 
lesions about the elbows, is denied.

Service connection for right carpal tunnel syndrome is 
denied.


REMAND

The record on appeal shows that during a March 2005 VA mental 
disorders examination, the veteran reported being in receipt 
of Social Security Administration (SSA) disability benefits 
for "neck and back problems (and apparently secondarily for 
his knee injury)."  He also claimed to have injured his neck 
and back in July 2003 while trying to open a door during a 
fire drill at work.  He added that he pursued a workmen's 
compensation claim as a result.  The record is unclear as to 
the ultimate outcome of this claim.  

The VCAA requires VA to obtain and associate with the record 
all pertinent evidence adequately identified by the veteran.  
38 U.S.C.A. § 5103A(b).  The RO has not obtained the medical 
records upon which the award of SSA benefits was made.  Such 
records may contain information pertinent to the claims, and 
VA is obliged to obtain them.  Therefore, in conjunction with 
the remaining claims a remand is required for the RO to 
obtain and associate with the record the veteran's medical 
records on file with the SSA.  In addition, the RO should 
also request copies of all of the veteran's records from the 
New York Worker's Compensation administration.  38 U.S.C.A. 
§ 5103A(b).

Secondly, it is evident that the veteran is claiming 
entitlement to compensation for the remaining service 
connection issues on both a direct basis and as secondary to 
multiple service connected left knee disorders.  As the July 
2004 rating decision did not specifically address the 
secondary theory the matter is referred for appropriate 
action and consideration.     

Therefore, the case is REMANDED for the following action:

1.  The RO should obtain from SSA copies 
of the medical records considered in the 
adjudication of the appellant's SSA 
disability benefits award.  The RO should 
also attempt to secure any records held 
by the New York Workers Compensation 
Agency relative to a 2003 claim following 
a post service neck and back injury.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  The 
service connection claims must 
additionally be adjudicated under a 
theory of entitlement secondary to 
multiple left knee disorders.  If any of 
the benefits sought on appeal remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


